363 F.2d 879
MONDAKOTA GAS COMPANY, a corporation, Appellant,v.Collins G. REED, and Mrs. Collins G. Reed, his wife, if any, et al., Appellees.
No. 20402.
United States Court of Appeals Ninth Circuit.
August 1, 1966.

Appeal from the United States District Court for the District of Montana, Billings Division; W. D. Murray, Judge.
Daryl E. Engebregson, James J. Palmersheim, Billings, Mont., for appellant.
Crowley, Kilbourne, Haughey, Hanson & Gallagher, Billings, Mont., for appellees.
Before HAMLEY and JERTBERG, Circuit Judges, and THOMPSON, District Judge.
PER CURIAM:


1
The judgment and orders under review on this appeal are, and each of them is, affirmed for the reasons stated in the opinion of the district court reported in 244 F.Supp. 327.